Citation Nr: 1139350	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  09-15 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to an herbicide agent.

3.  Entitlement to a compensable disability rating for hypertension. 

4.  Entitlement to an increased disability rating for residuals of left great toe amputation, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971, from June 1971 to June 1974, and from June 1974 to January 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Wichita, Kansas.  With regard to the issue of service connection for diabetes mellitus, this appeal, however, represents a reconsideration of a March 2005 rating decision which denied service connection for this condition.  A review of the file reflects that additional service records - namely, the Veteran's personnel file - were added to the record in April 2009.  Such records are relevant to the issue of diabetes mellitus because the Veteran has claimed exposure to an herbicide agent while serving in Korea.  As these records were available at the time of the prior March 2005 rating decision, but not associated with the file, the VA will reconsider the claim anew and will not require the presentation of "new and material evidence" prior to adjudicating the merits of the claim.  See 38 C.F.R. § 3.156(c) (2011).  

The Veteran testified before the undersigned in May 2011 at a videoconference hearing; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delaying the Veteran's appeal.  However, in its review of the record it discovered a number of due process errors that must be corrected prior to a determination being issued.  

Initially, the Board finds that a remand is necessary on all issues because there appear to be outstanding VA and non-VA treatment records that may be relevant to the various claims on appeal.  In this regard, the Veteran submitted a private medical release in May 2011 for a private primary care physician, Dr. S., which indicated treatment for hypertension, diabetes mellitus, sleep apnea, and "feet."  Additionally, the Veteran testified at the May 2011 Board hearing that he was treated at the Memorial Hospital in Manhattan, Kansas in approximately September/October 2010 for an acute episode of elevated blood pressure.  Records from Dr. S. and the Memorial Hospital are not associated with the claims file, and there is no indication that any attempts have been made to obtain these records.  As such, the AOJ should, with the assistance of the Veteran, make reasonable efforts to associate these records with the claims file.  

With regard to the Veteran's VA treatment, he testified in May 2011 that he is seen at the VA Medical Center (VAMC) in Topeka, Kansas approximately every six months for evaluation of his conditions.  A review of the file reflects that VA treatment records were obtained by the AOJ; however, these only go through September 2009.  Since VA records are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, the Board finds that a remand is necessary for the AOJ to obtain more recent VA treatment records, including records pertaining to the March 2011 visit specifically identified during his Board hearing.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In addition to more recent VA treatment records, the AOJ should also search for any records pertaining to the Veteran for the period from January 1992 through September 1998.  The Veteran testified that he was diagnosed with diabetes mellitus as early as 1992 at the VAMC in Kansas City, Missouri and sleep apnea as early as 1993-1994 at the VAMC in Topeka, Kansas.  The current record contains VA treatment records dating as far back as September 1998; there is no indication that any request was made for records dated prior to this.  See id.  

The Board finds that in addition to obtaining outstanding, relevant treatment records, the AOJ should schedule the Veteran for new VA examinations for his service-connected disabilities on appeal.  With regard to his service-connected toe, the Veteran has indicated on multiple occasions that his toe is sensitive to the cold.  While such symptomatology is not contemplated by the current rating criteria used to evaluate his disability, it raises the issue of whether the Veteran may be entitled to a separate rating by analogy under rating criteria pertaining to cold injury residuals.  See 38 C.F.R. § 38 C.F.R. § 4.114, Diagnostic Code 7122 (2011); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Relevant to the current appeal, however, it is not clear from the available competent evidence whether this symptom is indeed associated with the Veteran's residuals of a left great toe amputation or whether it represents a different disease process altogether (i.e., residual of diabetes mellitus).  Absent competent evidence on this subject, the proper course of action is to obtain a supplemental medical examination and opinion.  See 38 C.F.R. § 4.2 (2011); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); VAOPGCPREC 11-95 (1995).  

As for the Veteran's service-connected hypertension, the record reflects that the last examination for hypertension was in November 2007.  Since this time, the medical evidence reflects that there have been a number of changes in the Veteran's hypertension medication in an effort to control it better.  Additionally, the Veteran himself testified in May 2011 that he sought emergency treatment on at least one occasion for a significant spike in his blood pressure.  While such evidence does not definitively indicate a possible increase in the Veteran's disability, it, at a minimum, raises the issue of whether the condition has changed such that a new evaluation is warranted.  Thus, since the Board is remanding this issue for other development, it finds that the prudent course of action is to obtain a new examination.  See id.

Finally, the Board notes that the Agency of Original Jurisdiction (AOJ) treated the Veteran's claim for service connection for diabetes mellitus as a request to reopen a previously denied claim.  A review of the various decisional documents, including the May 2008 rating decision, the March 2009 statement of the case, and the August 2009 supplemental statement of the case, indicates that the AOJ never concluded that new and material evidence had been submitted.  Thus, the underlying merits of the service connection claim were never addressed.  As discussed in the Introduction above, however, this claim actually represents a reconsideration in light of receipt of relevant service department records that were not previously on file.  As such, a remand is necessary such that the AOJ may adjudicate the proper issue, entitlement to service connection for diabetes mellitus.  See, e.g., Hickson v. Shinseki, 23 Vet. App. 294, 399-400 (2010) (holding that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits unless the Board secures a waiver from a claimant or determines that the claimant would not be prejudiced by proceeding to a decision on the merits).  

The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing to so report.  See 38 C.F.R. § 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he either (a) submit any records associated with treatment of his hypertension at Memorial Hospital in Manhattan, Kansas for September/October 2010, or (b) provide the VA with information such that it can obtain this outstanding evidence.  

2.  Obtain any private treatment records related to treatment by Dr. S., Medical Associates of Manhattan.  If possible, the AOJ should use the release form submitted by the Veteran in May 2011.  However, if a new release form is necessary, contact the Veteran and ask that he either (a) submit the records himself, or (b) provide the VA with an updated release such that it can obtain this outstanding evidence.  

3.  Obtain any VA outpatient records, including any non-electronic records, from the VAMC in Topeka, Kansas, for the period from January 1992 to September 1998.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

4.  Obtain any VA outpatient records, including any non-electronic records, from the VAMC in Kansas City, Missouri, for the period from January 1992 to September 1998.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

5.  Obtain any VA outpatient records from the VAMC in Topeka, Kansas, for the period from September 2009 through the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

6.  If any Federal or non-Federal records, including those discussed in the paragraphs above, are unable to be located and/or obtained following reasonable efforts, the AOJ should notify the Veteran that these records are not available, explain the efforts made to obtain the records, describe any further action VA will take regarding the claim, and inform the Veteran that it is ultimately his responsibility for providing the evidence.

7.  After any outstanding evidence has been associated with the Veteran's claims file, schedule him for a VA examination for the purpose of ascertaining information regarding the current symptoms and severity of his service-connected left great toe amputation.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to any opinions requested below, the examiner should identify any evidence or information used to reach a conclusion, including general medical principles and knowledge and/or findings specific to the examination or claims file.

(a) The examiner should identify the level of amputation associated with the Veteran's great left toe.  Specifically, the examiner should note if there has been any removal of the metatarsal head.  

(b) The examiner should describe any scarring associated with the Veteran's toe amputation, including the size of such scarring, any disfiguring characteristics, and whether the scar is painful on examination.

(c) The examiner should identify any other residuals associated with the Veteran's great left toe amputation.  He/she should specifically comment on whether the Veteran's subjective complaints of cold sensitivity are associated with this service-connected disability or whether it is more likely than not (more than 50-50 percent probability) that such symptom represents a different disease process altogether.  

8.  After any outstanding evidence has been associated with the Veteran's claims file, schedule him for a VA examination for the purpose of ascertaining information regarding the current symptoms and severity of his service-connected hypertension.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  All necessary tests should be performed, including blood pressure readings.  

9.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

10.  After completion of the above, and any other development deemed necessary, review the expanded record, to include any evidence associated with the claims file following the March 2009 statement of the case (i.e., additional VA treatment records), and readjudicate the issues on appeal.  The AOJ should specifically adjudicate the merits of the issue of service connection for diabetes mellitus since this is a reconsideration and not a claim to reopen.  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


